                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION

ROBERT A. MAGARY, SR.                      )
                                           )
                     Plaintiff,            )
                                           )
v.                                         )      JUDGMENT
                                           )
                                           )      No. 4:18-CV-50-FL
SPRINT NEXTEL CORPORATION                  )
d/b/a Spring                               )
                Defendant.                 )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
January 31, 2019, that this case is dismissed without prejudice for lack of prosecution.

This Judgment Filed and Entered on January 31, 2019, and Copies To:
Robert A. Magary, Sr. (Via US mail) to 337 Howard Blvd, #660, Newport, NC 28570.

January 31, 2019                    PETER A. MOORE, JR., CLERK

                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk
